—In an action, inter alia, for a permanent injunction enjoining the defendant from interfering with the plaintiffs’ use of a certain driveway, the defendant appeals from a judgment of the Supreme Court, Queens County (LeVine, J.), entered December 2, 1998, which, after a nonjury trial, is in favor of the plaintiffs and against them.
Ordered that the judgment is affirmed, with costs.
We reject the defendant’s contention that the Supreme Court erred in allowing the plaintiffs to introduce into evidence the deposition testimony of a witness (see, CPLR-3117 [a] [3] [ii]).
The defendant’s remaining contention is without merit. Santucci, J. P., Altman, Friedmann and H. Miller, JJ., concur.